MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              Mar 09 2016, 8:49 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS                                  ATTORNEYS FOR APPELLEE
Leanna Weissmann                                          Gregory F. Zoeller
Lawrenceburg, Indiana                                     Attorney General of Indiana
Jeffrey E. Stratman                                       Robert J. Henke
Aurora, Indiana                                           Abigail R. Recker
                                                          Deputy Attorney Generals
                                                          Indianapolis, Indiana


                                            IN THE
     COURT OF APPEALS OF INDIANA
In the Matter of the Termination                          March 9, 2016
of the Parent-Child Relationship                          Court of Appeals Case No.
of:                                                       21A01-1505-JT-337
M.S., A.S., C.S., El.S., & Ev.S                           Appeal from the Fayette Circuit
(Minor Children)                                          Court
                                                          The Honorable Beth A. Butsch,
And                                                       Judge
S.S. (Mother) and R.S. (Father),                          Trial Court Cause No.
Appellants-Respondents,                                   21C01-1408-JT-207, 21C01-1408-
                                                          JT-208, 21C01-1408-JT-209,
        v.                                                21C01-1408-JT-210 & 21C01-1408-
                                                          JT-211
The Indiana Department of
Child Services,
Appellee-Petitioners.


Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016        Page 1 of 20
      Riley, Judge.


                                    STATEMENT OF THE CASE

[1]   Appellants-Respondents, S.S. (Mother) and R.S. (Father) (collectively,

      Parents), appeal the trial court’s Order terminating their parental rights to their

      five minor children, M.S., C.S., Ev.S., El.S., and A.S. (collectively, Children).1


[2]   We affirm.


                                                      ISSUE

[3]   Parents raise one issue on appeal, which we restate as follows: Whether the

      trial court’s decision to terminate Parents’ parental rights to Children was

      supported by clear and convincing evidence.


                            FACTS AND PROCEDURAL HISTORY

[4]   Mother and Father are the biological parents of M.S., born August 2, 2007;

      C.S., born April 10, 2009; Ev.S., born June 10, 2010; El.S., born April 10, 2012;

      and A.S., born May 24, 2013. On June 9, 2009, M.S. and C.S. were removed

      from Parents’ care after the Department of Child Services (DCS) received a

      report that Parents refused to allow medical professionals to evaluate C.S. for

      her sleep apnea and feeding dysfunction. DCS filed its child in need of services

      (CHINS) petitions. After a DCS investigation, DCS concluded the allegations




      1
       We note that Parents each filed a separate Notice of Appeal under the same appellate cause number 21A01-
      1505-JT-337 and filed separate appellate briefs.


      Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016           Page 2 of 20
      against Parents regarding medical neglect and environment life/health

      endangerment were true. However, M.S. and C.S. were never adjudicated as

      CHINS and, on September 9, 2009, DCS filed a motion to dismiss. The case

      was then closed.


[5]   On May 19, 2011, Officer Brian Evans (Officer Evans) of the Connersville

      Police Department received a report that two minors, M.S. and C.S., were

      found playing “in the middle of an intersection without anyone around.”

      (Father’s App. p. 59). When Officer Evans arrived at the scene, a bystander

      suggested that the minors might live in a two-story white house on Grand

      Avenue in Connersville, Indiana. The house was a few blocks away from the

      intersection. Officer Evans located the house and delivered M.S. and C.S. to

      Parents. Neither Mother nor Father had searched for M.S. and C.S. On June

      4, 2011, M.S. was found unsupervised and naked “in the bushes” by funeral

      home personnel. (Father’s App. p. 56). The police officer delivered M.S. back

      to Parents’ residence. Neither Father nor Mother had searched for him.


[6]   On August 5, 2012, at approximately 7:14 p.m., Officer Evans received a report

      that three unsupervised minors, M.S., C.S., and Ev.S., were observed running

      on the rooftop of their residence. When he arrived at the scene, the officer

      located the minors on the roof and tried to alert someone inside, but no one

      answered. Officer Evans “immediately ran to the edge of the roof and

      attempted to get [the three minors] to [sit down] so they would not fall [off] the

      roof.” (Father’s App. p. 61). He also radioed for assistance. At this point,

      Mother stuck her head out of the window, and the officer ordered her to get the

      Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 3 of 20
      minors inside the residence. Mother explained that she had just woken up, and

      she believed Father had taken the three minors to the grocery store. When

      Father returned home, he informed the officer that he had placed the minors in

      the upstairs room and had taken the door knob off the door to prevent them

      from leaving. Father added that he was unsure how they had gotten the

      window open. Mother was arrested that same day on neglect of dependent

      charges.2 The police officers contacted DCS, and DCS initiated a safety plan

      which allowed a family friend to take all four minors to her home where they

      stayed until August 9, 2012.


[7]   On August 6, 2012, DCS Family Case Manager Kathy Hobson (FCM Hobson)

      met with Father at the family’s residence. Inside the house, FCM Hobson

      noticed that several doors were missing door knobs and that there was a

      padlock on the front door, which took Father several minutes to open. FCM

      Hobson expressed her concern about having the door padlocked in case of an

      emergency. Father explained it was suggested by the Riley Autism Treatment

      Center (Riley Center) to prevent M.S. from leaving. FCM Hobson later verified

      that the Riley Center never advised Parents to padlock their door. When FCM

      Hobson visited Mother in jail, Mother’s speech was very rapid and hard to

      follow. Mother would occasionally start speaking in the third person as if she




      2
       Both Parents were later charged with neglect of dependents, Class D felonies, and both pled guilty to the
      charges as Class A misdemeanors on November 30, 2012. Father was sentenced to one year which was
      suspended to probation on June 14, 2013, and Mother was sentenced to the same term on August 9, 2013.

      Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016               Page 4 of 20
       was not present in the room and then switch between talking without an accent

       to suddenly having a “very southern” accent. (Transcript p. 503).


[8]    FCM Hobson tried to convince Parents to agree to an informal adjustment.

       Father agreed, but Mother resisted and again spoke at length with FCM

       Hobson in a confusing way that involved describing the minors in medical

       terms. Because of Mother’s strong resistance, prior multiple incidents of

       neglect, and the threat of their recurrence, DCS removed all four minors from

       Parents’ care on August 9, 2012.3

[9]    On August 13, 2012, DCS filed its CHINS petitions for M.S., C.S., Ev.S., and

       El.S. based on Parents’ lack of proper supervision and their criminal neglect

       charges. DCS found it concerning that Mother spoke about her kids in terms of

       medical diagnoses and that she exaggerated and fabricated their medical

       symptoms. As a result of Mother’s behavior, M.S. and C.S. underwent

       numerous medical examinations and tests. Later, at the termination hearing,

       Mother admitted that she had exaggerated Children’s symptoms “to get

       attention for [herself] to get any kind of attention that [she] could get…” (Id. p.

       885).


[10]   Without any medical evidence, Mother reported that M.S. was autistic, that he

       needed to be videotaped to determine if he had a seizure disorder, and that he

       needed a service dog because he was “a flight risk [due to] his behavior.” (Id. p.



       3
           A.S. was not yet born at this time.


       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 5 of 20
       472). Mother caused M.S. to be treated with Topamax for possible seizures

       when there was no record of him having seizures. Even after being told that

       M.S. did not have a seizure disorder, Mother continued to insist otherwise.

       Further, M.S. was never diagnosed with autism, instead he was diagnosed with

       Isodicentric Y Chromosome. Children’s maternal grandmother (Maternal

       Grandmother) later testified that Mother was “always wanting to find out

       more, see what else could be wrong with [M.S.]” (Tr. p. 704). Due to M.S.’s Y

       chromosome diagnosis, Mother also asserted that her son had “girl parts”

       internally. (Tr. pp. 621-22).

[11]   As to C.S., Mother claimed that she had feeding problems. According to

       Maternal Grandmother’s testimony, Mother would place a nasogastric tube in

       C.S.’s nose to feed her because Mother stated C.S. was not eating enough.

       However, Maternal Grandmother had never experienced any eating problems

       with any of the kids. Later, one of the caseworkers observed C.S. eating dry

       cereal and drinking milk out of a sippy cup without any problems.


[12]   After A.S.’s birth in 2013, Mother attempted to feed A.S. breast milk with a

       syringe and a plastic tube when she was one month old. Mother told Maternal

       Grandmother she took the syringe and the tube from the hospital without

       authorization. After A.S. was placed with Maternal Grandmother, Mother

       gave Maternal Grandmother some of A.S.’s things, including a vial of medicine

       which she referred to as “Sweeties.” (Tr. p. 699). Mother stated that Sweeties

       would calm A.S. down if she got upset. Later, Maternal Grandmother learned

       that the medicine was used to calm infant boys after their circumcision

       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 6 of 20
       procedure. Mother told Maternal Grandmother that she took the medicine

       from the hospital without permission. Finally, Mother was observed wearing

       scrubs and a stethoscope during one of her hospital visits without any

       authorization.


[13]   In August and September 2012, Parents were referred for behavioral

       evaluations. After the initial evaluations, the doctor recommended a full

       psychological and parenting evaluation for Mother because she was suspected

       to have factitious disorder by proxy.

[14]   After a two-day fact-finding hearing, on November 20, 2012, the trial court

       adjudicated all four minors to be CHINS. On January 11, 2013, the trial court

       entered its dispositional decree ordering Parents, inter alia, to participate in

       services offered by DCS, to submit to random drug screenings,4 attend all

       scheduled visitations, and comply with all visitation rules. The trial court

       specifically ordered Mother to complete a psychiatric exam to “rule out

       [factitious disorder by proxy].” (DCS Ex. 37).


[15]   On March 26, 2013, Mother completed a psychiatric evaluation with Dr.

       Susanne Blix (Dr. Blix), an associate professor of clinical psychiatry at Indiana

       University Medical Center and a qualified expert in the area of factitious

       disorders. Dr. Blix evaluated Mother and reviewed the records of the four

       minors. Dr. Blix found that Mother exaggerated or fabricated physical



       4
           On February 13, 2013, Father failed a drug test and entered treatment for substance abuse.


       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016              Page 7 of 20
       symptoms for both M.S. and C.S. Mother continued to assert that M.S. had

       seizures and C.S. had feeding difficulties despite medical evidence otherwise.


[16]   Dr. Blix diagnosed Mother with factitious disorder by proxy, also known as

       Munchausen’s syndrome by proxy. Dr. Blix concluded that Mother did not

       purposefully want to harm her kids, but her longstanding personality traits were

       unlikely to change. For a change to take place, Dr. Blix explained, a person

       would need to undergo an intensive therapy to “cognitively” restructure the

       way the person thinks. (Tr. p. 589). Dr. Blix expressed concern that Mother

       would again begin to exaggerate and misinterpret symptoms and give her kids

       medication they do not need for conditions they do not have. As such, Dr. Blix

       opined that the minors are at “extreme risk for neglect.” (DCS Ex. 25).


[17]   After A.S.’s birth in May 2013, DCS additionally filed a CHINS petition for

       A.S. based on Mother’s diagnosis of factitious disorder by proxy imposed on

       another and the other minors’ CHINS adjudications. On August 7, 2013, the

       trial court adjudicated A.S. to be a CHINS, and, on August 23, 2013, the trial

       court entered its dispositional decree ordering Parents to participate in

       reunification services.


[18]   Since their removal, M.S., C.S., Ev.S., and El.S., have been placed in foster

       care. All four minors are doing well and are thriving in foster care. At the time

       of their removal, M.S. and C.S. were both wearing diapers, and C.S. was taking

       a prescription medicine for incontinence. However, within a month of

       placement, M.S. and C.S. were both potty trained, and C.S. was eating well.


       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 8 of 20
       A.S. was placed with her Maternal Grandmother. A.S. appeared to be well

       taken care of, and was observed to be a very active and playful infant.


[19]   On May 13, 2014, the trial court entered its review orders finding that Mother

       failed to follow visitation guidelines to ensure Children’s safety, and Father

       made only minimal progress in intervening to correct Mother’s inappropriate

       behaviors. DCS requested the permanency plan changed to adoption, but the

       trial court declined.


[20]   As to their visitations, Parents failed to follow rules on numerous occasions.

       During their visits, Mother failed to follow specific rules on feeding her

       Children. Parents failed to maintain discipline and track Children’s location.

       Mother used profanity to calm Children down. Mother was constantly

       preoccupied with her court hearings or other distractions instead of spending

       time with her Children. Father’s attendance was irregular due to his work

       schedule. During one of the visits, Mother told Children that they were coming

       home soon causing M.S. and C.S. to get very angry when it did not happen.


[21]   On July 11, 2014, the trial court conducted a permanency hearing. At the

       hearing, the trial court found that while Parents had complied with the case

       plan, they had failed to “demonstrate consistent improvement in ability to keep

       [Children] safe.” (DCS Ex. 45). Father had “gained some insight into

       [Mother]’s factitious disorder but need[ed] to improve his ability to intervene

       and keep [Children] safe.” (DCS Ex. 45). Mother was “inconsistent in

       following rules regarding child safety during visits.” (DCS Ex. 45). The trial


       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 9 of 20
       court also found that Mother had “made only partial progress in therapy to

       address her factitious disorder.” (DCS Ex. 45). The trial court changed the

       permanency plan from reunification to adoption and authorized DCS to file a

       termination petition.


[22]   On August 19, 2014, DCS filed its petitions to terminate Parents’ parental rights

       to Children. On October 28-29, 2014 and February 3, 2015, the trial court held

       evidentiary hearings. On April 13, 2015, the trial court entered its termination

       orders as to all five minors.


[23]   Parents now appeal. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

                                              I. Standard of Review


[24]   “Decisions to terminate parental rights are among the most difficult our trial

       courts are called upon to make. They are also among the most fact-sensitive—

       so we review them with great deference to the trial courts, recognizing their

       superior vantage point for weighing the evidence and assessing witness

       credibility.” In re E.M., 4 N.E.3d 636, 640 (Ind. 2014). On appeal, our court

       does not reweigh evidence or judge the credibility of witnesses. Id. at 642.

       Rather, we will only consider the evidence that supports the judgment and any

       reasonable inferences which may be drawn from that evidence. Id.




       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 10 of 20
                                      II. Termination of Parental Rights


[25]   “[O]ne of the most valued relationships in our culture” is that between a parent

       and his or her child. In re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009), reh’g denied.

       In fact, “[a] parent’s interest in the care, custody, and control of his or her

       children is ‘perhaps the oldest of the fundamental liberty interests.’” Id. (quoting

       Troxel v. Granville, 530 U.S. 57, 65 (2000)). Accordingly, the Fourteenth

       Amendment to the United States Constitution safeguards “the traditional right

       of parents to establish a home and raise their children.” Id. Nevertheless,

       parental interests are not absolute; rather, termination of parental rights is

       appropriate when parents are unable or unwilling to meet their parental

       responsibilities. In re A.B., 887 N.E.2d 158, 164 (Ind. Ct. App. 2008).


[26]   The involuntary termination of a parent’s rights is not intended to punish the

       parent; ultimately, it is meant to protect the child. S.L. v. Ind. Dep’t of Child

       Servs., 997 N.E.2d 1114, 1123 (Ind. Ct. App. 2013). Termination of parental

       rights is the most extreme sanction a court can impose, and because it

       permanently severs a parent’s rights to his or her children, it is “intended as last

       resort, available only when all other reasonable efforts have failed.” Id. at 1123-

       24. As such, in Indiana, in order to terminate a parent’s rights, DCS must

       prove, in relevant part:


               (A) that one (1) of the following is true:


                    (i)    The child has been removed from the parent for at least
                           six (6) months under a dispositional decree.


       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 11 of 20
             (ii)   A court has entered a finding under [Indiana Code
                    section] 31-34-21-5.6 that reasonable efforts for family
                    preservation or reunification are not required, including
                    a description of the court’s finding, the date of the
                    finding, and the manner in which the finding was made.


             (iii) The child has been removed from the parent and has
                   been under the supervision of a local office or probation
                   department for at least fifteen (15) months of the most
                   recent twenty-two (22) months, beginning with the date
                   the child is removed from the home as a result of the
                   child being alleged to be a child in need of services or a
                   delinquent child;


        (B) that one (1) of the following is true:


             (i)    There is a reasonable probability that the conditions that
                    resulted in the child’s removal or the reasons for
                    placement outside the home of the parents will not be
                    remedied.


             (ii)   There is a reasonable probability that the continuation
                    of the parent-child relationship poses a threat to the
                    well-being of the child.


             (iii) The child has, on two (2) separate occasions, been
                   adjudicated a child in need of services;


        (C) that termination is in the best interests of the child; and


        (D) that there is a satisfactory plan for the care and treatment of
            the child.




Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 12 of 20
       Ind. Code § 31-35-2-4(b)(2). DCS must prove each element by clear and

       convincing evidence—“a ‘heightened burden of proof’ reflecting termination’s

       ‘serious social consequences.’” In re E.M., 4 N.E.3d at 642 (quoting In re G.Y.,
904 N.E.2d at 1260-61 & n.1); see I.C. § 31-34-12-2.


                               A. Reasonable Probability of Remedying Conditions5


[27]   Parents first argue that DCS did not present clear and convincing evidence to

       support the trial court’s conclusion that the conditions resulting in Children’s

       removal would not be remedied. Because the trial court issued special findings

       of fact and conclusions thereon, our review is guided by Indiana Trial Rule

       52(A). Our court “shall not set aside the findings or judgment unless clearly

       erroneous, and due regard shall be given to the opportunity of the trial court to

       judge the credibility of the witnesses.” Ind. Trial Rule 52(A). In our review, we

       first consider whether the evidence supports the factual findings. C.B. v. B.W.,

       985 N.E.2d 340, 344 (Ind. Ct. App. 2013), trans. denied. Second, we consider

       whether the findings support the judgment. Id. Findings are clearly erroneous

       only when the record contains no facts to support them either directly or by

       inference. Id. A judgment is clearly erroneous if it relies on an incorrect legal




       5
        We note that the involuntary termination statute is written in the disjunctive and requires proof of only one
       of the circumstances listed in Indiana Code section 31-35–2-4(b)(2)(B). Because we find it to be dispositive
       under the facts of this case, we limit our review to whether DCS established that there was a reasonable
       probability that the conditions resulting in the removal or reasons for placement of Children outside the
       home will not be remedied. See I.C. § 31-35-2-4(b)(2)(B)(i).


       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016                Page 13 of 20
       standard. Id. While we defer substantially to findings of fact, we do not do so

       to conclusions of law. Id.


[28]   Here, as to the first step of our analysis, Parents specifically contend that the

       following findings were inaccurate:

               6. Mother reported that [M.S.] was having seizures, which
                  caused [M.S.] to be treated with Topamax for possible seizures
                  for which there was no definite diagnosis. (State’s Exhibit 25).


               ***


               9. Mother reported to [M.S.]’s foster mother that [M.S.] had “girl
                  parts” internally. (Testimony from Jill Isaac[]).


               ***


               13. Mother’s diagnosis could potentially impact [Children],
                   making them believe they are ill when they are not.
                   (Testimony from Dr. Suzanne Blix).


               14. [M.S.] has demonstrated behaviors of exaggerating his
                    medical condition. For example, [M.S.] has repeatedly
                    asked for cough drops while at school, despite not being ill.
                    [M.S.] has also stated that he needs to go to the hospital for
                    injuries such as a scraped knee or paper cut. (Testimony from
                    Jennifer Pollitt).


               ***


               20. Father has stated to [M.S.’s] foster mother that he is not able
                   to parent [Children] by himself. (Testimony from Jill Isaac[]).

       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 14 of 20
               21. [Children’s court-appointed special advocate (CASA)]
                    expressed concerns that Father has not stepped up as the
                    primary caregiver for [Children], but has actually decreased
                    the amount of time he is in the home since the CHINS case
                    was initiated. (Testimony from Sheri Black).


       (Mother’s Br. pp. 6-11; Father’s Br. pp. 23-26; Father’s App. pp.1422-23) (italics

       in original).

[29]   After careful review of the record, we find that these findings were supported by

       the evidence. In fact, the trial court cited and italicized the exact source for

       each of these findings in its order. Parents’ arguments basically amount to their

       explanation of the circumstances surrounding each of these findings, and thus

       constitute a request for us to reweigh the evidence, which we cannot do. C.B.,
985 N.E.2d at 345.


[30]   In addition to their objections to the specific findings, Parents generally

       challenge Findings 2-8, 10-13, and 15-19 of the trial court’s order arguing that

       the trial court improperly considered these facts because they were based on

       behavior that occurred at least one year prior to the termination hearing.

       Parents cite to In re E.M. to support their claim stating that our supreme court

       directed the trial courts to “focus on a parent’s current behavior and fitness at

       the time of the termination hearing.” (Mother’s Br. p. 10; Father’s Br. p. 26);

       see In re E.M., 4 N.E.3d at 642-43. We disagree. A reading of In re E.M.

       clarifies that our supreme court did not stop there, but continued to state that

       there needs to be balancing of a parent’s recent improvements against “habitual

       patterns of conduct to determine whether there is a substantial probability of

       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 15 of 20
       future neglect or deprivation.” Id. at 643. Our supreme court entrusted that

       delicate balance to the trial court, which has discretion to weigh a parent’s prior

       history more heavily than efforts made only shortly before termination. Id.

       That is exactly what the trial court did in the present case. In its findings, the

       trial court not only focused on Parents’ behavior shortly prior to the termination

       hearing, but the trial court also properly took into consideration Parents’

       historical pattern of conduct, which included multiple instances of neglect and

       threats to Children’s safety. The trial court properly weighed more heavily on

       Parents’ prior history than their recent efforts made in response to the

       termination proceedings.


[31]   Nonetheless, even if we assume that the above findings, given the

       circumstances surrounding them, were not accurate, it would not necessarily

       establish reversible error. Parents would still be required to establish that the

       record contains no facts to support the challenged findings either directly or

       indirectly. See C.B., 985 N.E.2d at 348 (a parent failed to show reversible error;

       a finding is clearly erroneous only when the record contains no facts to support

       it directly or by inference). Parents fail to do that.


       Our review of the record indicates that Parents were provided with two years of

       numerous services to improve their parenting skills. However, they failed to

       demonstrate any substantial and lasting improvements. At the time of the

       termination hearing, Parents still needed prompting at every visit, Mother

       continued to struggle with providing supervision and discipline to Children, and

       Father had not taken the initiative to parent Children in the role of the primary

       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 16 of 20
       caregiver, as was necessary to safeguard Children. Furthermore, the evidence

       reveals that Mother failed to follow visitation guidelines to ensure Children’s

       safety, and Father made only minimal progress in intervening to correct

       Mother’s inappropriate behaviors. While Parents have complied with the case

       plan, they have failed to demonstrate consistent improvement in their ability to

       keep Children safe. Father gained some insight into Mother’s factitious

       disorder, but he failed to improve his ability to intervene and keep Children

       safe. Mother made only partial progress in therapy to address her factitious

       disorder.

[32]   Turning to the second step in our analysis, we conclude that the trial court’s

       extensive findings were sufficient to clearly and convincingly support the

       judgment. In addition to the trial court specific findings, there were testimonies

       and recommendations by multiple parties involved in this case. DCS and Dr.

       Blix remained doubtful that Mother could overcome her factitious disorder.

       Indeed, Dr. Blix specifically testified that it was unlikely that Mother would

       change. Dr. Blix clearly stated that because of Mother’s factitious disorder,

       Children were still at extreme risk for neglect.


[33]   CASA Sheri Black (CASA Black) expressed her concerns that not only Father

       had not stepped up as the primary caregiver for Children, but he had actually

       decreased the amount of time he spent home since the start of the CHINS case.

       Moreover, FCM Melissa Sparks opined that there was a reasonable probability

       that Parents would not remedy the reasons underlying Children’s removal

       because Parents had not alleviated the issues of neglect and supervision. While

       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 17 of 20
       it is also true that some of the service-providers did not recommend the

       termination of Parents’ parental rights, we reiterate that we only consider those

       findings that support the trial court’s decision. McBride v. Monroe Cnty. Office of

       Family & Children, 798 N.E.2d 185, 198 (Ind. Ct. App. 2003). Accordingly, we

       hold that DCS proved by clear and convincing evidence that the conditions

       which led to Children’s removal would not be remedied. See I.C. § 31-35-2-4.


                                             B. Children’s Best Interests


[34]   Further, Parents contend that DCS did not present clear and convincing

       evidence that termination was in Children’s best interests. We are mindful that

       in considering whether termination of one’s parental rights is in the best

       interests of a child, the trial court is required to look beyond the factors

       identified by DCS and look to the totality of the evidence. McBride, 798 N.E.2d

       at 203. In doing so, the trial court must subordinate the interests of the parent

       to those of the child involved. Id. “A parent’s historical inability to provide a

       suitable environment along with the parent’s current inability to do the same

       supports a finding that termination of parental rights is in the best interests of

       the children.” Lang v. Starke Cnty. Office of Family & Children, 861 N.E.2d 366,

       373 (Ind. Ct. App. 2007), trans. denied. “Permanency is a central consideration

       in determining the best interests of a child.” In re G.Y., 904 N.E.2d at 1265. In

       this vein, we have previously determined that the testimony of CASA regarding

       the child’s need for permanency supports a finding that termination is in

       the child’s best interests. McBride, 798 N.E.2d at 203; see also Matter of M.B., 666

       N.E .2d 73, 79 (Ind. Ct. App. 1996), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 18 of 20
[35]   Here, Parents demonstrated their inability to provide a suitable environment for

       Children. Parents neglected Children on numerous occasions and placed them

       in danger. For example, there were several instances when Children were

       found by the police and returned to Parents. Parents did not attempt to search

       for the missing children or call the police. There was an incident when Children

       got on the rooftop and neither parent was aware of that. Parents tried

       to remedy the conditions, but had very limited success. Moreover, some of

       their remedies—e.g., removing the door knobs inside their residence and

       padlocking the front door—were clearly unsafe.


[36]   Further, CASA Black testified that despite the fact that “[Children] and

       [Parents] are bonded, [Children] do need a permanency in their lives and they

       need safety and assurance … for their future.” (Tr. p. 540). CASA Black also

       stated that the termination of Parents’ parental rights would be in Children’s

       best interests. In addition to CASA Black’s testimony, service-provider

       Gwendolyn Brotherton also testified that given Children’s ages, it was not in

       their best interests for permanency to be “put off” any longer. (Tr. p. 662).

       Therefore, we conclude that the totality of the evidence supports the trial court’s

       decision that termination of Parents’ parental rights was in Children’s best

       interests.


                                   C. Satisfactory Plan for Care and Treatment


[37]   Parents finally claim DCS’ adoption plan is not satisfactory because it would

       rupture the bond between the siblings. Parents argue that it would have “long


       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 19 of 20
       lasting effects” on Children. (Mother’s Br. p. 22; Father’s Br. pp. 36-37).

       However, they fail to provide any evidence or authority to support their

       argument. See Ind. Appellate Rule 46(A)(8)(a) (each contention must be

       supported by citations to the authorities, statutes, or the record). As such,

       Parents waive their argument on appeal. See also, In re Adoption of M.S., 10
N.E.3d 1272, 1282 (Ind. Ct. App. 2014) (failure to state a cogent argument

       results in its waiver on appeal). Waiver notwithstanding, we have repeatedly

       stated that adoption is a “satisfactory plan” for the care and treatment of a child

       under the termination of parental rights statute. In re B.M., 913 N.E.2d 1283,

       1287 (Ind. Ct App. 2009) (emphasis added). Because Children require

       permanency and because DCS established a plan for Children’s adoption,

       which would not necessarily involve their complete separation,6 we find

       Parents’ argument unpersuasive.


                                                      CONCLUSION

[38]   Based on the foregoing, we hold that the trial court’s termination of Parents’

       parental rights to Children was supported by clear and convincing evidence.


[39]   Affirmed.

[40]   Najam, J. and May, J. concur




       6
           See, e.g., I.C. § 31-19-16.5-1 (allowing postadoption sibling contact).


       Court of Appeals of Indiana | Memorandum Decision 21A01-1505-JT-337 | March 9, 2016   Page 20 of 20